  Case 5:19-cv-00073-LGW-BWC Document 14 Filed 04/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 ANTHONY JAMES WALKER,

                Plaintiff,                                 CIVIL ACTION NO.: 5:19-cv-73

        v.

 TRACY BARFIELD; and LT. GLOVER,

                Defendants.


                                           ORDER

       This matter is before the Court on the United States Marshals Service’s Unexecuted

Return as to Defendant Barfield, doc. 13, and lack of further information regarding service on

Defendant Glover. On November 4, 2020, this Court ordered service of Plaintiff’s Complaint

upon Defendants and advised each Defendant of his duty to avoid unnecessary costs when

service is executed. Doc. 8. The Court noted a defendant “who fails to comply with the request

for waiver must bear the costs of personal service unless good cause can be shown for the failure

to return the waiver.” Id. at 2 (citing Fed. R. Civ. P. 4(d)(2)). The United States Marshals

Service initially sent the service waivers to Defendants on November 4, 2020, and the certified

mail cards were returned, signed by “Sondra Crew” or “Sondra Evan” on December 2, 2020.

Doc. 10. The mail cards were filed on January 13, 2021, but no waivers were returned.

       Accordingly, the Court ordered the United States Marshals Service to personally serve

Defendants with a copy of the November 4, 2020 and January 22, 2021 Orders within 30 days of

the January 22, 2021 Order, if practicable. Doc. 11 at 1. The Court also instructed Plaintiff to

provide any information he might have regarding Defendants’ whereabouts to the United States
  Case 5:19-cv-00073-LGW-BWC Document 14 Filed 04/01/21 Page 2 of 2




Marshals Service. Id. at 2. The Marshals Service signed a Return for Defendant Barfield, dated

February 10, 2021 and filed March 8, 2021, with the notations: “I hereby certify and return that I

am unable to locate the individual . . . .” and “No longer employed at the Georgia Department of

Corrections.” Doc. 13. The Court has received nothing regarding service—or the lack thereof—

on Defendant Glover.

       Consequently, the Court ORDERS Plaintiff to provide any information regarding

Defendants’ whereabouts or any additional personally identifiable information for Defendants to

the United States Marshals Service and this Court within 30 days of this Order. The Court

forewarns Plaintiff his failure to provide any additional information for the effectuation of

service or to otherwise respond to this Order will result in the recommended dismissal of his

cause of action based on failure to follow a Court Order and failure to prosecute.

       SO ORDERED, this 1st day of April, 2021.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
